Citation Nr: 1611784	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-37 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability of the feet, to include tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference before a Veterans Law Judge (VLJ) of the Board who is unavailable to participate in a decision on the appeal.  In December 2015, the Veteran was sent a letter notifying him of this.  The Veteran was informed of his right to request another optional Board hearing before a different VLJ.  In February 2016, the Veteran declined to appear at a new hearing before a different VLJ and requested his case be considered on the evidence of record.  A transcript of the August 2014 hearing is of record.

In November 2014, the Board remanded this matter for further evidentiary development.  


FINDING OF FACT

The Veteran's skin disability of the feet, diagnosed as tinea pedis, had its onset in service.


CONCLUSION OF LAW

All criteria for service connection for a skin disability of the feet, to include tinea pedis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION


VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As the Board is granting the claim of service connection for a skin disability of the feet, to include tinea pedis, the claim is substantiated and no further discussion of these duties is necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran contends that he has a skin disability of the feet that was incurred during service and that he has had such skin disability of the feet since that time which he continues to treat.  

Service treatment records are silent as to any complaints of or treatment for a skin disability of the feet.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was that of a vehicle driver.  

Post-service VA treatment records reflect that the Veteran was treated for tinea pedis in September 1984.  The Veteran complained of scaliness and blisters on the sole of his right foot.  He reported that the onset of his condition was in 1972 and had persisted since then.

A November 1984 VA treatment record shows that the Veteran was again treated for tinea pedis in a dermatology clinic.  The Veteran complained of a rash and itching on his feet.  The examiner noted that the Veteran was seen approximately two months prior for the same problem and was diagnosed with a fungal infection.  The examiner also noted that the old chart was not available.  The Veteran reported that the prescribed treatment caused his rash to dry up, but it was recurring.  He reported using his medication mostly every day.  Physical examination revealed that there was a hyperkeratotic rash present on the sole of the right foot.  Macerated skin and scales were present between the toes.  Onycholysis was present on the right toe nail.  The Veteran was diagnosed with tinea pedis.  A note was made that the topical treatment was not effective. 

A December 1995 VA treatment record reflects the Veteran's complaints of blisters under both feet.  The Veteran reported a history of fungal infection of both feet and blisters for many years.  A January 1996 VA treatment record reflects a diagnosis of tinea pedis on feet.  A May 1996 VA treatment record shows that the Veteran was referred to podiatry and noted to have had callouses on both feet and dry, scaly feet.

VA treatment records continue to show treatment for and complaints of skin and/or fungus problems to the Veteran's feet.  For example, an April 2009 VA podiatry note shows that the Veteran was diagnosed with bilateral onychomycosis and that all callouses were removed without incidence.  

In June 2013, the Veteran presented for private dermatological treatment regarding his foot fungus.

In a December 2013 letter, the Veteran stated that after about a month in Vietnam, foot fungus began growing on his feet.  The Veteran reported that he went to the Army Dispensary twice and was given cream and powder, but it did not help.  He stated that he sought treatment immediately following at the Houston VA Medical Center (VAMC), where he was given the same cream, which still did not help.  (The Board does note that while the Veteran stated that he received treatment for his feet at the Houston VAMC in 1972, shortly after leaving service, a February 2014 response indicated that there were no available records).  The Veteran reported that his feet would become raw between his toes, leaking fluid all over his socks and resulting in an unpleasant odor.  He further stated that he sought medical treatment from his wife's doctor, who suggested amputation of his toes, but he decided to seek a second opinion.

In May 2014, the Veteran testified that he began having fungus problems with his feet in service and that he sought VA treatment soon after he was released from service, but was told that the records could not be found.  See August 2014 Board Hearing Transcript, p. 5.  

Pursuant to the Board's November 2014 remand, the Veteran was afforded a May 2015 VA examination to determine whether he had a current foot fungus disability that had its clinical onset in service or was otherwise related to active duty.  Following a review of the claims file and examination of the Veteran, the examiner indicated that the Veteran's tinea pedis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The May 2015 VA examiner's rationale was that there was not enough evidence to link the Veteran's diagnosed tinea pedis with active duty and that the Veteran was treated for the condition starting around 2009, but there was an absence of records of treatment prior to that time.  

Also, pursuant to the Board's November 2014 remand, an attempt was made to obtain any separately stored service field hospital records from Phu Bai during the period of October 1971 to March 1972, the Veteran's period of service in Vietnam, during which time he stated he began receiving treatment for his feet.  See December 2013 Statement by the Veteran.  However, in an October 2015 letter,  VA informed the Veteran that the attempt to obtain his active duty inpatient service treatment records from October 1, 1971 to March 31, 1972 at Phu Bai Vietnam field hospital was unsuccessful.

The Board finds that the May 2015 VA medical examination and opinion is inadequate as the rationale for the opinion is clearly based on an inaccurate factual premise and did not consider the Veteran's credible lay statements regarding continuity of symptomatology.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, as the May 2015 VA examiner's opinion was based on an inaccurate factual premise, namely that the Veteran was treated for his feet condition starting around 2009 and that there was an absence of records of treatment prior to that time, it has very little probative value.  

The Board finds that although the May 2015 VA examiner failed to offer an adequate etiological opinion regarding the Veteran's tinea pedis, the Veteran has submitted statements in which he reported that he contracted and suffered from a skin disease of the feet in service and since that time.  VA treatment records also show that he continues to treat the symptoms of the disability in order to prevent recurrences.  Furthermore, treatment records from 1984, approximately 23 years prior to the filing of this claim, show that the Veteran reported a medical history of skin problems with his feet in which he reported onset of the claimed condition in 1972 that had been persistent since that time.  The Veteran is competent to provide evidence as to the condition of his feet during service and whether the condition has been persistent or recurring as the presence of this condition is observable by one's senses and does not require medical expertise.  The record does not show that he is other than credible in this regard.  As the evidence is at least in equipoise as to all three elements of service connection for a skin disability of the feet, to include tinea pedis, the appeal must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability of the feet, to include tinea pedis is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


